Title: To Thomas Jefferson from Abraham Bedford Venable, 28 January 1809
From: Venable, Abraham Bedford
To: Jefferson, Thomas


                  
                     Dr Sir 
                     
                     Richmond Jany 28th 1809
                  
                  I have recieved your very obliging letter of the 23rd instant. I hope you will believe that it gives me real pleasure, to render you any service in my power. I have prefered obtaining the money by private loan, because I thought it would be more convenient, and agreeable to you, in as much as you will be saved the trouble of the frequent renewals that must have taken place, if the negotiation had been made with the Bank. The money has be procured from Mrs Tabb of Amelia, it is probable that the loan will be renewed at the end of six months, but not certain, as she may want it, if that should be the case, you will have timely notice of it, and the money can then be procured of the Bank for the length of time you wish. 
                  I am Sir with great respect & esteem your Hble Sert
                  
                     A B Venable 
                     
                  
               